Citation Nr: 1434436	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-49 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mr. Harold Hoffman-Logsdon, III 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1980 to April 1983 and from December 1990 to May 1991.  

This matter returns to the Board of Veterans' Appeals (Board) from a January 2014 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed a January 2014 Joint Motion for Remand, vacated a June 2013 Board decision denying entitlement to service connection for coronary artery disease, and remanded the matter for action complying with the joint motion. 

As a matter of background, the matter was initially before the Board on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In November 2012, the Veteran testified before the undersigned Veterans Law Judge during a hearing held at the RO.  The Veteran was provided an opportunity to set forth his contentions at the hearing.  Thereafter, the Board denied the Veteran's claim in the June 2013 decision, which gave rise to the January 2014 Joint Motion for Remand and Court Order. 

In June 2014, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in the matter of this claim.  A VHA advisory opinion report was received in July 2014.  The Board notes that the Veteran has not been notified of the receipt of the VHA opinion nor has he had the opportunity to submit additional arguments in support of claim; however, given the favorable decision below, the Board finds that it may proceed without prejudice to the Veteran.  See 38 C.F.R. § 20.1304 (2013). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.




FINDING OF FACT

The probative evidence of record likely demonstrates that the Veteran's coronary artery disease is proximately due to or the result of his service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

The Veteran seeks entitlement to service connection for coronary artery disease, to include as secondary to his service-connected PTSD.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during an applicable presumptive period and that he still has such condition.  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

 In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102. 

There is no doubt that the Veteran meets elements (1) and (2) as the medical evidence of record demonstrates that the Veteran has a current diagnosis of coronary artery disease, status post coronary artery bypass grafting (CABG) and stent implants, and he has been awarded service-connection for PTSD.  The remaining issue, therefore, is whether element (3), evidence of a nexus between the service-connected PTSD and coronary artery disease, is met. 

Pursuant to the Board's June 2014 VHA medical opinion request, a medical expert provided a July 2014 VA medical opinion report based on a reviewed the claims folder as well as the medical literature.  The 2014 VA medical expert opined that the Veteran's coronary artery disease is at least as likely as not due to or the result of his service-connected PTSD.  The VA medical expert supported this medical conclusion by noting the onset of the Veteran's PTSD symptoms and the later development of coronary artery disease in conjunction with medical literature that provided convincing evidence of a positive association between coronary artery disease and PTSD.  Although the VA medical expert acknowledged that the exact mechanism that link PTSD to the development of coronary artery disease remains unclear, the medical studies suggested that physiologic stress responses caused by PTSD-symptoms resulted in autonomic changes that were detrimental to an individual's cardiovascular health.  Based on the review of the claims folders and the medical literature, the VA medical expert concluded that the Veteran's coronary artery disease was proximately caused by his service-connected PTSD.  

The Board finds that the 2014 VA medical expert opinion is highly probative in this matter and outweighs the prior negative nexus opinion provided in a June 2011 VA heart examination report.  Notably, the June 2011 VA examiner, who is a physician's assistant, only discussed a single piece of medical literature in support of her medical conclusion and did not acknowledge the extensive medical literature cited by the 2014 VA medical expert.  In addition, the 2014 VA medical expert was able to review the entire claims folder, to include the literature cited by the June 2011 VA examiner, and he still concluded the Veteran's coronary artery disease at least as likely as not proximately caused by his service-connected PTSD.  Given the foregoing, the Board finds that the VA medical expert's opinion is more probative in this matter.  Accordingly, element (3), evidence of a nexus between the service-connected PTSD and coronary artery disease, has been satisfied.  Accordingly, the benefit sought on appeal is allowed.  

As the Board has granted service connection on a secondary proximately-caused basis, it need not address service connection on secondary aggravation basis or on direct basis in this matter. 


ORDER

Entitlement to service connection for coronary artery disease as secondary to service-connected PTSD, is granted. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


